NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        OCT 23 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10237

                Plaintiff-Appellee,             D.C. No.
                                                1:17-cr-00107-JMS-1
 v.

MICHAEL J. TERUI,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
               J. Michael Seabright, Chief District Judge, Presiding

                           Submitted October 21, 2019**
                               Honolulu, Hawaii

Before: GRABER, M. SMITH, and WATFORD, Circuit Judges.

      The district court properly denied Michael Terui’s motion to suppress the

statements he made after taking a polygraph test and the physical evidence found at

his home.

      The police did not violate Terui’s rights under Miranda v. Arizona, 384 U.S.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                            Page 2 of 3

436 (1966), by failing to issue a new set of warnings following the conclusion of

his polygraph test. The transition from a polygraph test to a new round of

questioning does not, by itself, require additional Miranda warnings. See Wyrick

v. Fields, 459 U.S. 42, 48–49 (1982) (per curiam). Rather, we look to the totality

of the circumstances to determine whether the warnings already given and the

suspect’s waiver of his rights remained in effect. Id. Here, “[n]o appreciable time

had elapsed” between the end of the polygraph test and the beginning of the new

questioning, United States v. Nordling, 804 F.2d 1466, 1471 (9th Cir. 1986), and

the questioning was part of “an uninterrupted sequence of events,” United States v.

Andaverde, 64 F.3d 1305, 1312 (9th Cir. 1995). In addition, before submitting to

the polygraph test, Terui waived his Miranda rights with full knowledge that the

detective intended to return after the test to discuss the results. The later round of

questioning was thus part of the questioning encompassed within Terui’s knowing,

intelligent, and voluntary waiver of his rights.

      Because no Miranda violation occurred, the police permissibly relied on

Terui’s incriminating statements in obtaining the search warrant for his home.

Even if a Miranda violation had occurred, however, suppression of the evidence

found pursuant to the warrant would not be appropriate. Physical evidence

discovered as the fruit of unwarned statements may be suppressed only if the

statements were made involuntarily, in violation of the Due Process Clause.
                                                                        Page 3 of 3

United States v. Patane, 542 U.S. 630, 636–37 (2004) (plurality opinion); Oregon

v. Elstad, 470 U.S. 298, 305–06 (1985). The district court correctly found no

evidence to support a finding of involuntariness. Terui alleged no physical or

psychological coercion, and there was no evidence suggesting that Terui’s will was

overborne. Thus, even if Terui had established a Miranda violation, he would not

have been entitled to suppression of the evidence discovered pursuant to the search

warrant.

      AFFIRMED.